— In a personal injury action, defendants Jack F. Vincent, Inc. and Jack F. Vincent appeal from an order of the Supreme Court, Rockland County (Martin, J.), dated February 3, 1981, which denied their motion to amend their answer so as to plead as an affirmative defense that plaintiffs’ exclusive remedy was workers’ compensation. Order reversed, with $50 costs and disbursements, and motion granted. The amended answer annexed to the moving papers is deemed served. The parties are granted leave to reopen examinations before trial to deal with the issues raised in the amended answer. Such examinations shall be completed within 60 days from the date of this order. In our opinion, under the circumstances of this case, appellants should have been granted leave to amend their answer (CPLR 3025, subd [b]). Damiani, J. P., Lazer, Mangano and Brown, JJ., concur.